874 A.2d 1149 (2005)
Edward SCHAPPELL, D.C., on Behalf of Himself and all others Similarly Situated, Petitioner
v.
MOTORISTS MUTUAL INSURANCE COMPANY, State Farm Automobile Insurance Company and GEICO Corporation, Respondents.
Supreme Court of Pennsylvania.
May 17, 2005.

ORDER
PER CURIAM.
AND NOW, this 17th day of May 2005, the Petition for Allowance of Appeal is GRANTED, limited to the following issue:
Whether under the Motor Vehicle Financial Responsibility Law (75 Pa.C.S. § 1701 et seq.), a medical provider has a private right of action to recover interest on late-paid payments from insurance companies or are they restricted to an administrative remedy pursuant to 31 Pa.Code § 69.26?